FILED
                                                                      Dec 04 2019, 9:39 am

                                                                          CLERK
                                                                      Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court




ATTORNEYS FOR APPELLANTS                                  ATTORNEYS FOR APPELLEES
Brad A. Catlin                                            Scott S. Morrisson
Price Waicukuauski Joven & Catlin,                        Mark J.R. Merkel
LLC                                                       Krieg DeVault, LLP
Indianapolis, Indiana                                     Carmel, Indiana
Eric L. Zagar                                             Libby Yin Goodknight
Justin O. Reliford                                        Krieg DeVault, LLP
J. Daniel Albert                                          Indianapolis, Indiana
Christopher Windover                                      Michael E. Bern
Kessler Topaz Meltzer & Check, LLP                        Latham & Watkins, LLP
Radnor, Pennsylvania                                      Washington, District of
Jeremy Friedman                                           Columbia
David Tejtel                                              Christopher Clark
Friedman Oster & Tejtel, PLLC                             Latham & Watkins, LLP
New York, New York                                        New York, New York
Robert T. Dassow
William Fredrick Eckhart
Hovde Dassow & Deet, LLC
Indianapolis, Indiana
Stephen J. Oddo
Robbins, LLC
San Diego, California



                                            IN THE
    COURT OF APPEALS OF INDIANA




Court of Appeals of Indiana | Opinion 19A-CT-101 | December 4, 2019                           Page 1 of 30
      Joseph Hipps and Eugene Protz,                            December 4, 2019
      Appellants-Plaintiffs,                                    Court of Appeals Case No.
                                                                19A-CT-101
              v.                                                Appeal from the Hamilton
                                                                Superior Court
      Biglari Holdings, Inc., Sardar                            The Honorable Steven R. Nation,
      Biglari, Philip L. Cooley, Ruth J.                        Judge
      Person, Kenneth R. Cooper,                                Trial Court Cause No.
      James P. Mastrian, BH Merger                              29D01-1801-CT-760
      Company, and NBHSA, Inc.,
      Appellees-Defendants.



      Tavitas, Judge.


                                              Case Summary
[1]   Joseph Hipps and Eugene Protz, individually and on behalf of a class of

      common shareholders (“Shareholders”) of Biglari Holdings, Inc. (“Biglari

      Holdings”) appeal the trial court’s grant of a motion to dismiss filed by the

      Defendants, Biglari Holdings, BH Merger Company, NBHSA, Inc., Sardar

      Biglari (“S. Biglari”), and the other members of the Biglari Holdings board of

      directors—Phillip Cooley, Kenneth Cooper, James Mastrian, and Ruth Person

      (collectively, the “Board”). We affirm. 1




      1
       We held oral argument in this matter on October 7, 2019, at the University of Notre Dame Law School.
      We thank the Law School for its hospitality and counsel for their presentations.

      Court of Appeals of Indiana | Opinion 19A-CT-101 | December 4, 2019                          Page 2 of 30
                                                          Issue
[2]   Shareholders raise one issue, which we restate as whether the trial court

      properly dismissed their complaint against Defendants.


                                                          Facts
[3]   Biglari Holdings is a publicly-traded company incorporated in Indiana that,

      among other things, franchises and operates two restaurant chains—Western

      Sizzlin and Steak ‘n Shake. S. Biglari is the CEO and chairman of the Board of

      Biglari Holdings. Cooley, Cooper, Mastrian, and Person are the remaining

      members of the Board.


[4]   The Lion Fund and the Lion Fund II (collectively, “the Lion Funds”) are

      private limited partnerships that each own substantial shares of Biglari

      Holdings. In turn, Biglari Holdings is the majority limited partner of the Lion

      Funds. Biglari Capital Corp. (“Biglari Capital”) is the general partner of the

      Lion Funds, and S. Biglari is the chairman, CEO, and sole owner of Biglari

      Capital. 2




      2
        In April 2010, Biglari Holdings acquired Biglari Capital for $4.1 million. In July 2013, Biglari Holdings
      sold Biglari Capital back to S. Biglari for $1.7 million. Biglari Capital also “distributed to [Biglari Holdings]
      almost all of Biglari Capital’s limited partnership interests in the Lion Fund, totaling $5.8 million,” but
      Biglari Capital retained the general partnership interest in the Lion Funds. Appellants’ App. Vol. II pp. 29-
      30. This transaction and others were addressed in a shareholder derivative action in federal court. See In re
      Biglari Holdings, Inc. Shareholder Derivative Litigation, 93 F. Supp. 3d 936 (S.D. Ind. 2015). The action was
      dismissed by the district court. The Seventh Circuit affirmed the district court’s dismissal of the action. See
      In re Biglari Holdings, Inc. Shareholder Derivative Litigation, 813 F.3d 648 (7th Cir. 2016).

      Court of Appeals of Indiana | Opinion 19A-CT-101 | December 4, 2019                                  Page 3 of 30
[5]   In 2011 and 2012, Biglari Holdings unsuccessfully sought to create a dual-class

      capital structure at Biglari Holdings, which required shareholder approval. The

      dual-class structure would have redesignated common stock as Class A and

      Class B common stock.


[6]   S. Biglari then sought to acquire voting control over Biglari Holdings. Through

      a series of complex transactions, Biglari Holdings contributed hundreds of

      millions of dollars in securities and cash to the Lion Funds in exchange for

      additional limited partnership interests in each of the Lion Funds. The Lion

      Funds then acquired additional common stock of Biglari Holdings. As a result

      of these transactions, S. Biglari, through his control of Biglari Capital and the

      Lion Funds, gained control of 54.7% of the Biglari Holdings common shares.


[7]   Having gained voting control over Biglari Holdings, S. Biglari then sought to

      implement the dual class capital structure previously rejected by the

      shareholders. On December 21, 2017, Biglari Holdings entered into an

      agreement (“Reclassification Agreement”) whereby Biglari Holdings would

      merge with BH Merger Company to create NBHSA, Inc. Upon completion of

      the merger, NBHSA would be renamed Biglari Holdings, Inc. (“New Biglari

      Holdings”). Under the Reclassification Agreement, shareholders of Biglari

      Holdings would become shareholders of New Biglari Holdings. Biglari

      Holdings would be a wholly-owned subsidiary of New Biglari Holdings and

      renamed OBH, Inc.




      Court of Appeals of Indiana | Opinion 19A-CT-101 | December 4, 2019       Page 4 of 30
[8]    For every ten shares of common stock in Biglari Holdings, shareholders would

       receive ten shares of Class B stock and one share of Class A stock of New

       Biglari Holdings. Owners of Class B stock would have no voting rights. The

       purpose of this change was “[t]o sustain the dual goal of maintaining the

       founder’s control and of preserving the option of issuing equity in acquisitions,

       financings or for other purposes.” Appellants’ App. Vol. II p. 42. Minority

       shareholders voiced significant disapproval of the merger plan.


[9]    On January 29, 2018, Hipps filed a class action complaint in Hamilton County

       that sought to enjoin the Reclassification, and Defendants removed the

       litigation to federal court. Hipps also filed a second state court action, which

       was removed to federal court. While Hipps’ actions were pending in federal

       court, Protz filed a class action complaint in Hamilton County on March 26,

       2018. Protz sought injunctive relief to prevent the merger. In April 2018, the

       parties reached an agreement whereby: (1) Defendants consented to remand to

       Hamilton County from federal court; and (2) Shareholders abandoned their

       request for injunctive relief, agreed to consolidate the actions, and agreed to

       challenge the Reclassification after it was consummated. The Reclassification

       plan was finalized on April 30, 2018.


[10]   On May 17, 2018, Shareholders filed a consolidated class action complaint

       against Defendants. The Shareholders’ main complaints relate to: (1) the shares

       acquired by the Lion Funds and the treatment of these shares as voting stock,

       which Shareholders contend violates the Indiana Business Corporations Law

       (“IBCL” or “BCL”); and (2) the consummation of the Reclassification

       Court of Appeals of Indiana | Opinion 19A-CT-101 | December 4, 2019       Page 5 of 30
       Agreement. According to Shareholders, the voting and alleged improper

       treatment of the Lion Funds shares allowed S. Biglari to gain voting control of

       Biglari Holdings and consummate the Reclassification Agreement.


[11]   The complaint included the following counts:


               (1) Count I, a claim against S. Biglari, as Biglari Holdings’
               controlling shareholder, for breach of fiduciary duty “by
               exploiting his position of control to cause [Biglari Holdings] to
               enter into the Reclassification on terms unfairly beneficial to
               himself and detrimental to the Class”;


               (2) Count II, a claim against the Board for breach of fiduciary
               duty “by, among other things, facilitating and approving the
               Reclassification, which only serves to benefit S. Biglari at the
               expense of Plaintiffs and the Class”;


               (3) Count III, a claim against Biglari Holdings and the Board for
               breach of the company’s articles of incorporation by violating the
               IBCL by deeming shares acquired by the Lion Funds to be voting
               shares;


               (4) Count IV, a claim against S. Biglari for unjust enrichment by
               maintaining his voting control “in perpetuity” through
               consummation of the Reclassification Agreement;


               (5) Count V, a claim for declaratory relief against Biglari
               Holdings and the Board that the voting of the shares acquired by
               Lion Funds “and treatment of said shares as voting stock violated
               the IBCL” and the articles of incorporation; and


               (6) Count VI, a claim for declaratory relief against Biglari
               Holdings, New Biglari Holdings, and BH Merger Company that

       Court of Appeals of Indiana | Opinion 19A-CT-101 | December 4, 2019         Page 6 of 30
               the Reclassification Agreement was “invalid, void, voidable
               and/or unenforceable” because the Reclassification Agreement
               “is the product of breaches of fiduciary duty by S. Biglari and the
               other members of the Board.”


       Appellants’ App. Vol. II pp. 56-59.


[12]   Pursuant to Indiana Trial Rule 12(B)(6), Defendants filed a motion to dismiss

       the complaint with an attached exhibit. Shareholders filed a response brief with

       exhibits, and Defendants filed a reply brief in support of their motion to

       dismiss. After a hearing, the trial court summarily granted Defendants’ motion

       to dismiss. Shareholders now appeal.


                                                    Analysis
[13]   Shareholders appeal the trial court’s grant of Defendants’ motion to dismiss.

       Indiana Trial Rule 12(B)(6) allows a party to request dismissal for “[f]ailure to

       state a claim upon which relief can be granted . . . .” A motion to dismiss under

       Trial Rule 12(B)(6) “tests the legal sufficiency of the [plaintiffs’] claim, not the

       facts supporting it.” Bellwether Properties, LLC v. Duke Energy Indiana, Inc., 87
N.E.3d 462, 466 (Ind. 2017) (citation omitted). Dismissals are improper under

       Trial Rule 12(B)(6) “‘unless it appears to a certainty on the face of the

       complaint that the complaining party is not entitled to any relief.’” Id. (quoting

       State v. American Family Voices, Inc., 898 N.E.2d 293, 296 (Ind. 2008)). We

       review a Trial Rule 12(B)(6) dismissal “de novo, giving no deference to the trial

       court’s decision.” Id. “In reviewing the complaint, we take the alleged facts to

       be true and consider the allegations in the light most favorable to the

       Court of Appeals of Indiana | Opinion 19A-CT-101 | December 4, 2019         Page 7 of 30
       nonmoving party, drawing every reasonable inference in that party’s favor.” Id.

       The dismissal of a complaint under Trial Rule 12(B)(6) “is seldom appropriate”

       because such dismissals “undermine the policy of deciding causes of action on

       their merits.” BloomBank v. United Fid. Bank F.S.B., 113 N.E.3d 708, 720 (Ind.

       Ct. App. 2018), trans. denied.


[14]   Although not raised by the parties, we note that Indiana Trial Rule 12(B)

       provides:


               If, on a motion, asserting the defense number (6), to dismiss for
               failure of the pleading to state a claim upon which relief can be
               granted, matters outside the pleading are presented to and not
               excluded by the court, the motion shall be treated as one for
               summary judgment and disposed of as provided in Rule 56. In
               such case, all parties shall be given reasonable opportunity to
               present all material made pertinent to such a motion by Rule 56.


[15]   Here, both parties submitted matters outside of the pleading in arguing the

       motion to dismiss. Our Court has held:


               when examination of the face of a complaint alone reveals that
               the plaintiff will not be entitled to relief under any set of
               circumstances, consideration of external materials aimed at
               substantiating or contradicting the complaint’s factual allegations
               is irrelevant, because a fortiori the complaint fails to state a claim
               upon which relief can be granted under any factual scenario.


       Dixon v. Siwy, 661 N.E.2d 600, 603 (Ind. Ct. App. 1996); see also Thomas v.

       Blackford Cty. Area Bd. of Zoning Appeals, 907 N.E.2d 988, 990 (Ind. 2009) (“If

       affidavits or other materials are attached to the 12(B)(6) motion, it is treated as


       Court of Appeals of Indiana | Opinion 19A-CT-101 | December 4, 2019          Page 8 of 30
       one for summary judgment under Rule 56.”). “In that instance, the trial court

       should exclude materials outside the pleadings which are submitted with a

       12(B)(6) motion, rather than convert the motion into one for summary

       judgment, because the external materials are irrelevant to the motion.” Id.


[16]   The trial court here did not exclude the evidence outside the pleadings, but

       there is no indication the extraneous materials played a part in the trial court’s

       decision. See, e.g., Bd. of Commissioners of Union Cty. v. McGuinness, 80 N.E.3d
164, 167 (Ind. 2017) (“[I]t is apparent from the trial court’s disposition of this

       motion that the designated affidavit played no part in its decision. Thus while it

       was error for the trial court to not formally exclude the affidavit in its order, that

       error was harmless.”). At oral argument for this matter, both parties agreed

       that we should apply the motion to dismiss standard of review. As such, we

       address this matter under the motion to dismiss standard of review, base our

       decision solely upon the Shareholders’ complaint, and exclude the extraneous

       materials submitted by the parties.


[17]   This appeal involves a direct action by shareholders of a publicly-held

       corporation. This type of action by shareholders was described by our Supreme

       Court in G&N Aircraft, Inc. v. Boehm, 743 N.E.2d 227, 234 (Ind. 2001):


               A direct action is “[a] lawsuit to enforce a shareholder’s rights
               against a corporation.” BLACK’S LAW DICTIONARY 472 (7th ed.
               1999). This action may be brought in the name of the
               shareholder “to redress an injury sustained by, or enforce a duty
               owed to, the holder.” 2 PRINCIPLES OF CORPORATE
               GOVERNANCE § 7.01, at 17 (A.L.I. 1994). Direct actions are

       Court of Appeals of Indiana | Opinion 19A-CT-101 | December 4, 2019         Page 9 of 30
                  typically appropriate to enforce the right to vote, to compel
                  dividends, to prevent oppression or fraud against minority
                  shareholders, to inspect corporate books, and to compel
                  shareholder meetings.[ 3] Id.


       In this direct action, the Shareholders’ claims pertain to: (1) the voting of the

       Lion Funds shares; and (2) the Reclassification Agreement, which implemented

       the merger. We must determine whether the trial court properly dismissed each

       of the Shareholders’ claims.


                          I. Counts III and V - Voting of the Lion Funds Shares

[18]   Because many of the Shareholders’ arguments depend upon whether the Lion

       Funds properly voted their shares in Biglari Holdings, we begin by addressing

       this issue. In Count III, Shareholders allege that Biglari Holdings and the

       Board breached the company’s articles of incorporation and violated the IBCL

       by “reacquir[ing] hundreds of thousands of shares of its common stock through

       the Lion Funds” and deeming those shares “legally outstanding” and eligible




       3
           Our Supreme Court also discussed another type of shareholder action—a derivative action:

                Derivative actions, on the other hand, are suits “asserted by a shareholder on the corporation’s
                behalf against a third party . . . because of the corporation’s failure to take some action against
                the third party.” BLACK’S at 455. They are brought “to redress an injury sustained by, or
                enforce a duty owed to, a corporation.” A.L.I. at 17. Derivative actions are brought in the
                name of the corporation and are governed by Trial Rule 23.1 and Indiana Code section 23-1-32-
                1. To bring a derivative action[,] a shareholder must satisfy four requirements. They are: (1) the
                complaint must be verified; (2) the plaintiff must have been a shareholder at the time of the
                transaction of which he complains; (3) the complaint must describe the efforts made by the
                plaintiff to obtain the requested action from the board of directors; and (4) the plaintiff must
                fairly and adequately represent the interests of the shareholders. Examples of actions that are
                typically required to be brought derivatively include actions to recover for loss of a corporate
                opportunity, to recover corporate waste, and to recover damages to a corporation caused by an
                officer or director’s self-dealing.
       G&N Aircraft, Inc., 743 N.E.2d at 234-35.

       Court of Appeals of Indiana | Opinion 19A-CT-101 | December 4, 2019                                 Page 10 of 30
       for voting. Appellants’ App. Vol. II p. 57. Similarly, in Count V, Shareholders

       request declaratory relief that “the voting of the Reacquired Shares and

       treatment of said shares as voting stock violated the IBCL and the Charter.” Id.

       at 58.


[19]   In the transactions at issue, Biglari Holdings used company funds to purchase

       additional shares of the Lion Funds. The Lion Funds then used the funds to

       purchase additional shares of Biglari Holdings. This system allowed S. Biglari,

       who is the sole owner of Biglari Capital—the general partner of the Lion

       Funds—to gain control over 54.7% of the voting stock of Biglari Holdings.


[20]   Shareholders argue the Lion Funds’ voting of these shares violated two IBCL

       statutes—Indiana Code Section 23-1-27-2(a) and Indiana Code Section 23-1-30-

       2. Shareholders also contend that, “[e]ven if the trial court believed that these

       statutory provisions did not independently prohibit S. Biglari’s misconduct, it

       should have read these provisions in conjunction to fulfill the legislative intent

       underlying the IBCL as a whole.” Appellants’ Br. p. 35.


[21]   Shareholders’ arguments require that we interpret these statutes. The first step

       in statutory interpretation is determining if the legislature has spoken clearly

       and unambiguously on the point in question. Siwinski v. Town of Ogden Dunes,

       949 N.E.2d 825, 828 (Ind. 2011). If a statute is clear and unambiguous on its

       face, no room exists for judicial construction. Id. “We are not at liberty to

       construe a facially unambiguous statute.” Id. “However, if a statute contains




       Court of Appeals of Indiana | Opinion 19A-CT-101 | December 4, 2019      Page 11 of 30
       ambiguity that allows for more than one interpretation, it opens itself up to

       judicial construction to effect the legislative intent.” Id.


                                             A. Non-Voting Shares

[22]   Indiana Code Section 23-1-27-2(a) provides: “A corporation may acquire its

       own shares. Unless a resolution of the board of directors or the corporation’s

       articles of incorporation provide otherwise, shares so acquired constitute

       authorized but unissued shares.” Shareholders contend that unissued shares are

       not entitled to vote.


[23]   No Indiana or federal courts have addressed this statute. Under the plain,

       unambiguous language of the statute, however, the statute is not applicable

       here. The statute addresses a corporation acquiring its own shares. As

       Defendants point out, the Biglari Holdings shares were acquired by the Lion

       Funds, not Biglari Holdings. Biglari Holdings did not acquire its own shares,

       and accordingly, the statute is inapplicable.


[24]   Shareholders, however, argue that the share acquisitions at issue by Lion Funds

       were “in sum and substance, reacquisitions by the Company that render the

       Reacquired shares no longer entitled to vote.” Appellants’ Br. p. 23. According

       to Shareholders, the Lion Funds are “mere instrumentalities” of Biglari

       Holdings, and Shareholders advocate that we should disregard the “separate

       corporate existences” between the Lion Funds and Biglari Holdings. Id. at 24.


[25]   Corporate identity may be disregarded where one corporation is so organized

       and controlled and its affairs so conducted that it is a mere instrumentality or

       Court of Appeals of Indiana | Opinion 19A-CT-101 | December 4, 2019     Page 12 of 30
adjunct of another corporation. Konrad Motor & Welder Serv., Inc. v. Magnetech

Indus. Servs., Inc., 973 N.E.2d 1158, 1165 (Ind. Ct. App. 2012). “Indiana courts

will not recognize corporations as separate entities where evidence shows that

several corporations are acting as one.” Id. “A subset of piercing the corporate

veil to hold one corporation liable for the actions of another is the corporate

alter ego doctrine.” Id.


        “The corporate alter ego doctrine is a device by which a plaintiff
        tries to show that two corporations are so closely connected that
        the plaintiff should be able to sue one for the actions of the
        other.” [Ziese & Sons Excavating, Inc. v. Boyer Constr. Corp., 965
N.E.2d 713, 719 (Ind. Ct. App. 2012)] (quotation omitted). “The
        purpose of the doctrine is to avoid the inequity that results when
        one corporation uses another corporation as a shield from
        liability.” Id. When a plaintiff seeks to pierce the corporate veil
        using this doctrine, we consider additional factors, including
        whether: (1) similar corporate names were used; (2) the
        corporations shared common principal corporate officers,
        directors, and employees; (3) the business purposes of the
        corporations were similar; and (4) the corporations were located
        in the same offices and used the same telephone numbers and
        business cards. Id. Corporate identity may be disregarded under
        the alter ego doctrine where multiple corporations are operated
        as a single entity; where they are “manipulated or controlled as a
        single enterprise through their interrelationship to cause illegality,
        fraud, or injustice or to enable one economic entity to escape
        liability arising out of an operation conducted by one corporation
        for the benefit of the whole enterprise.” Id. (quotation omitted).
        Factors indicating that a corporation is the alter ego of another
        may include the intermingling of business transactions, functions,
        property, employees, funds, records, and corporate names in
        dealing with the public. Id.



Court of Appeals of Indiana | Opinion 19A-CT-101 | December 4, 2019        Page 13 of 30
       Konrad Motor & Welder Serv., 973 N.E.2d at 1165.


[26]   The parties have not directed us to any cases applying the corporate alter ego

       theory for the purpose of determining whether a corporation’s shares can be

       voted. As we have noted, the corporate alter ego doctrine allows a plaintiff to

       show that two corporations are so closely connected that the plaintiff should be

       able to sue one for the actions of the other. That is not the situation we have

       here; rather, the argument here concerns whether the Lion Funds were entitled

       to vote its shares in Biglari Holdings. We decline Shareholders’ invitation to

       twist the corporate alter ego doctrine and the clear language of the statute to fit

       this situation. Indiana Code Section 23-1-27-2(a) is inapplicable here.


                                            B. Circular Ownership

[27]   Next, Shareholders argue that Indiana Code Section 23-1-30-2 was violated.

       Indiana Code Section 23-1-30-2 provides:


               (b) Absent special circumstances, the shares of a corporation are
               not entitled to vote if they are owned, directly or indirectly, by a
               second corporation, domestic or foreign, and the first corporation
               owns, directly or indirectly, a majority of the shares entitled to
               vote for directors of the second corporation.


               (c) Subsection (b) does not limit the power of a corporation to
               vote any shares, including its own shares, held by it in or for an
               employee benefit plan or in any other fiduciary capacity.


[28]   The Statute’s Official Comments state:




       Court of Appeals of Indiana | Opinion 19A-CT-101 | December 4, 2019          Page 14 of 30
           (b) The [Indiana General Corporation Act (“GCA”) 4] prohibited
           an issuing corporation from voting any share that “belongs” to
           the corporation, IC 23-1-2-9(g), an unexplained term generally
           considered to prohibit a subsidiary from voting shares of its
           parent but whose application in other contexts was unclear. The
           BCL expressly prohibits a subsidiary from voting shares of its
           parent corporation, if the parent owns a majority of the
           subsidiary’s shares. This language does not prohibit, however,
           the voting of a corporation’s own shares in other circumstances
           where the corporation may have the power to direct the voting,
           such as shares owned by a limited partnership of which the
           corporation is the general partner.


           (c) The clause “in or for an employee benefit plan or in any
           other” was added immediately before the words “fiduciary
           capacity” to state expressly that a corporation has the right to
           vote shares held by it in or for an employee benefit plan.


Ind. Code § 23-1-30-2, Official Commentary. The Official Commentary may be

used by this Court “to determine the underlying reasons, purposes, and policies

of this article and may be used as a guide in its construction and application.”

I.C. § 23-1-17-5. 5




4
    The GCA was the predecessor to the IBCL.
5
    Indiana Code Section 23-1-17-5 provides in full:

         Official comments may be published by the general corporation law study commission
         (P.L.237-1986) and the business law survey commission (IC 23-1-54-3). After their publication,
         the comments may be consulted by the courts to determine the underlying reasons, purposes,
         and policies of this article and may be used as a guide in its construction and application.



Court of Appeals of Indiana | Opinion 19A-CT-101 | December 4, 2019                             Page 15 of 30
[29]   As explained by Professor Paul Galanti in the Indiana Practice Series on

       Business Organizations, “[t]his restriction on circular ownership is designed to

       prevent management from perpetuating control by direct or indirect corporate

       ownership of its own shares.” 18 IND. PRAC., Business Organizations § 20.8

       (2019). “Section 23-1-30-2(b) of the IBCL is not intended to affect the possible

       applications of common law principles invalidating circular holding situations

       not within its literal prohibition such as where the issuing corporation owns a

       large but not a majority interest in the corporation voting the shares.” Id.


[30]   Again, under the plain language of Indiana Code Section 23-1-30-2, the statute

       is inapplicable here. The statute limits voting rights in certain circumstances

       between two corporations. The Lion Funds, however, are limited partnerships,

       not corporations. The Official Commentary specifically addressed a similar

       situation involving a limited partnership when it stated: “This language does

       not prohibit, however, the voting of a corporation’s own shares in other

       circumstances where the corporation may have the power to direct the voting,

       such as shares owned by a limited partnership of which the corporation is the

       general partner.” Ind. Code § 23-1-30-2, Official Commentary. The circular

       ownership prohibition of Indiana Code Section 23-1-30-2, accordingly, does not

       apply here.


[31]   We are constrained by the specific language of Indiana Code Section 23-1-20-2.

       We acknowledge that Defendants structured these transactions in such a way

       that the actions of Defendants are not prohibited by the IBCL. The statute,

       however, unambiguously does not apply here.

       Court of Appeals of Indiana | Opinion 19A-CT-101 | December 4, 2019     Page 16 of 30
                               C. Conclusion Regarding Counts III and V

[32]   Because Indiana Code Section 23-1-27-2(a) and Indiana Code Section 23-1-30-2

       are inapplicable here, Shareholders’ claims that the voting of the Lion Funds

       shares violated the IBCL fail. Even accepting Shareholders’ facts as stated in

       their complaint as true, considering the allegations in the light most favorable to

       the Shareholders, and drawing every reasonable inference in the Shareholders’

       favor, we conclude that Shareholders are not entitled to relief on Counts III and

       V. The trial court properly dismissed Counts III and V.


                II. Counts I, II, IV, and VI - Indiana Dissenters’ Rights Statute

                                                   A. Summary

[33]   We next address Defendants’ argument that the Shareholders’ remaining claims

       are barred by the Indiana Dissenters’ Rights Statute, Indiana Code Chapter 23-

       1-44. 6 In general, the Dissenters’ Rights Statute allows a shareholder to dissent

       from certain corporate actions, including a merger, and obtain payment for the

       fair value of the shareholder’s shares. Professor Galanti has explained that:


               In lieu of the right to block the transaction, shareholders who
               object to extraordinary corporate matters are given the right to
               require the corporation to buy their shares at a value determined
               in a statutorily defined manner. This permits them to withdraw
               from the corporation while permitting the enterprise to continue
               with those shareholders agreeable to the changes.




       6
         Defendants also argue that Counts III and V were barred by the Dissenters’ Rights Statute. Given our
       resolution of Counts III and V, however, we need not address this argument.

       Court of Appeals of Indiana | Opinion 19A-CT-101 | December 4, 2019                           Page 17 of 30
       20 IND. PRAC., Business Organizations § 43.1 (2019) (footnote omitted). The

       Dissenters’ Rights Statute provides the shareholder’s exclusive remedy in most

       circumstances.


[34]   If the merger at issue here is covered by the Dissenters’ Rights Statute, this

       Court must determine whether the remaining Shareholders’ claims, which

       relate to the Reclassification Agreement and merger, are covered by the

       Dissenters’ Rights Statute and, therefore, barred. Count I claims that S. Biglari

       breached his fiduciary duty by causing Biglari Holdings to enter into the

       Reclassification Agreement. Count II similarly claims that the Board breached

       its fiduciary duty by approving the Reclassification. Count IV is an unjust

       enrichment claim against S. Biglari related to the consummation of the

       Reclassification Agreement. Count VI seeks declaratory relief that the

       Reclassification Agreement is void. Each of these claims relates to the

       Reclassification Agreement, which implemented the merger.


                           B. Applicability of the Dissenters’ Rights Statute

[35]   The Dissenters’ Rights Statute applies to the following corporate actions:


               (1) Consummation of a plan of merger to which the corporation
               is a party if:


                        (A) shareholder approval is required for the merger by IC
                        23-1-40, IC 23-0.6-1-7, or the articles of incorporation; and


                        (B) the shareholder is entitled to vote on the merger.



       Court of Appeals of Indiana | Opinion 19A-CT-101 | December 4, 2019         Page 18 of 30
        (2) Consummation of a plan of share exchange to which the
        corporation is a party as the corporation whose shares will be
        acquired, if the shareholder is entitled to vote on the plan.


        (3) Consummation of a sale or exchange of all, or substantially
        all, of the property of the corporation other than in the usual and
        regular course of business, if the shareholder is entitled to vote on
        the sale or exchange, including a sale in dissolution, but not
        including a sale pursuant to court order or a sale for cash
        pursuant to a plan by which all or substantially all of the net
        proceeds of the sale will be distributed to the shareholders within
        one (1) year after the date of sale.


        (4) The approval of a control share acquisition under IC 23-1-42.


        (5) Any corporate action taken pursuant to a shareholder vote to
        the extent the articles of incorporation, bylaws, or a resolution of
        the board of directors provides that voting or nonvoting
        shareholders are entitled to dissent and obtain payment for their
        shares.


        (6) Election to become a benefit corporation under IC 23-1.3-3-2.


I.C. § 23-1-44-8(a). 7 Because the corporate action challenged by Shareholders is

a merger that required shareholder approval, the Dissenters’ Rights Statute is at

issue here.




7
 Indiana Code Section 23-1-44-8 was amended effective January 1, 2018, to insert “IC 23-0.6-1-7” in
subsection (a)(1)(A). See Pub. L. No. 118-2017, Sec. 20 (eff. Jan. 1, 2018).

Court of Appeals of Indiana | Opinion 19A-CT-101 | December 4, 2019                           Page 19 of 30
[36]   Shareholders’ main argument, however, is that the Dissenters’ Rights Statute is

       inapplicable because the merger was not approved by a majority of properly

       voting shareholders. 8 Defendants argue that the Shareholders did not make this

       argument below and that the argument is waived. Shareholders contend the

       issue was raised in the complaint and argued at the motion to dismiss hearing.

       See Appellants’ App. Vol. II p. 19 (“[T]he Reclassification would not have been

       approved but for S. Biglari’s illegal voting of the Reacquired Shares in favor of

       this unfair transaction.”); Tr. Vol. II p. 30 (“[T]he Dissenters’ Rights Statute

       only gives finality to mergers that were approved by a majority. So we’re

       asking the Court here to actually enforce the will of the majority that was

       entitled to vote on this reclassification.”). We do not find this issue waived.




       8
         With little explanation and no citations to authority, Shareholders also argue that the Dissenters’ Rights
       Statute does not bar their “breach of contract and declaratory judgment claims to the extent they seek
       prospective relief barring these shares from remaining outstanding and entitled to vote.” Appellants’ Br. p.
       39. This argument appears to relate to Counts III and V. We conclude that this argument is waived for
       failure to make a cogent argument. See Ind. Appellate Rule 46(A)(8); Zavodnik v. Harper, 17 N.E.3d 259, 264
       (Ind. 2014) (waiving a claim due to failure to support the claim with cogent argument or citation to relevant
       authority).
       Shareholders also contend that S. Biglari structured the Reclassification of shares as a merger specifically to
       take advantage of the Dissenters’ Rights Statute. According to Shareholders, the Reclassification of shares
       could have been accomplished through “a charter or bylaw amendment,” but S. Biglari structured it as a
       merger to strip shareholders of their rights. Appellants’ Br. p. 42. Defendants point out that this argument
       was addressed by our Supreme Court in Fleming v. Int’l Pizza Supply Corp., 676 N.E.2d 1051, 1056 (Ind. 1997),
       where it held:
             [W]e think it unmistakably clear that the legislature meant to reject the [Gabhart v. Gabhart, 370
N.E.2d 345 (1972),] analysis that a merger which has no valid corporate purpose is a de facto
             dissolution. In our view, the legislature clearly disapproved not only the alternative dissolution
             remedy but also the notion the judicial inquiry into the purpose of the merger was permitted.
             And we would also observe that the legislature’s approach incorporated Gabhart’s teachings that
             a shareholder’s appraisal right could not be enforced by enjoining the merger, 267 Ind. at 383,
             370 N.E.2d at 353; and that the judiciary should not intrude into corporate management to the
             extent of passing upon the “entire fairness” of a merger. 267 Ind. at 388, 370 N.E.2d at 356.
       Based on Fleming, the Shareholders’ argument fails.

       Court of Appeals of Indiana | Opinion 19A-CT-101 | December 4, 2019                              Page 20 of 30
[37]   According to Shareholders, the Lion Funds shares were not entitled to vote on

       the merger. Shareholders contend that “only transactions that require and

       receive approval from a majority of shareholders—and, therefore, comport with

       the ‘majority rule’ policy—trigger the dissenters’ rights statute. The

       Reclassification cannot pass that test because it did not receive approval by a

       majority of the shares ‘entitled to vote’ on it.” Appellants’ Br. p. 40. We have,

       however, concluded that the Lion Funds properly voted its shares. See supra

       Section I. Accordingly, Shareholders’ argument fails, and the Dissenters’

       Rights Statute is applicable here.


                                              C. Statutory Remedies

[38]   In the event of the above corporate actions, including a merger, Indiana Code

       Section 23-1-44-8(a) provides that “[a] shareholder is entitled to dissent from,

       and obtain payment of the fair value[ 9] of the shareholder’s shares.” The statute

       provides very specific instructions on notices required to be sent to

       shareholders, procedures for payment to dissenting shareholders, and judicial

       determination of the fair value of shares in the case of a closely-held

       corporation. See Ind. Code Chapter 23-1-44.


[39]   The remedy for a shareholder of a publicly-traded company, however, is

       different. Indiana Code Section 23-1-44-8(b) provides:




       9
        “Fair value” means “the value of the shares immediately before the effectuation of the corporate action to
       which the dissenter objects, excluding any appreciation or depreciation in anticipation of the corporate action
       unless exclusion would be inequitable.” Ind. Code § 23-1-44-3.

       Court of Appeals of Indiana | Opinion 19A-CT-101 | December 4, 2019                              Page 21 of 30
               This section [Indiana Code Section 23-1-44-8] does not apply to
               the holders of shares of any class or series if, on the date fixed to
               determine the shareholders entitled to receive notice of and vote
               at the meeting of shareholders at which the merger, plan of share
               exchange, or sale or exchange of property is to be acted on, the
               shares of that class or series were a covered security under
               Section 18(b)(1)(A) or 18(b)(1)(B) of the Securities Act of 1933,
               as amended.


       As a result, Professor Galanti has explained that “[d]issenters’ rights are not

       available for the shareholders of corporations party to a merger, plan of share

       exchange, or sale or exchange of property, when the shares are publicly traded.”

       20 IND. PRAC., Business Organizations § 43.3 (2019). “This is the market

       exception to dissenters’ rights, sometimes referred to as the Wall Street Rule

       because shareholders who are dissatisfied with the terms of a merger can sell

       their shares.” Id. Because Biglari Holdings is a publicly traded company, the

       Shareholders do not have the ability to obtain payment from the company for

       the “fair market value” of the shares through a valuation proceeding; rather, the

       Shareholders’ sole remedy is to sell their shares on the market.


                                         D. Exclusivity of Remedies

[40]   The remedies provided in the Dissenters’ Rights Statute are the exclusive

       remedies for dissenting shareholders. Indiana Code Section 23-1-44-8(d) states:


               A shareholder:


               (1) who is entitled to dissent and obtain payment for the
               shareholder’s shares under this chapter; or


       Court of Appeals of Indiana | Opinion 19A-CT-101 | December 4, 2019        Page 22 of 30
               (2) who would be so entitled to dissent and obtain payment but
               for the provisions of subsection (b);


               may not challenge the corporate action creating (or that, but for
               the provisions of subsection (b), would have created) the
               shareholder’s entitlement.


[41]   The Official Commentary to subsection (d) of the statute provides some

       background and explanation of this subsection:


               Subsection (d), which establishes the exclusivity of Chapter 44’s
               dissenters’ rights remedies, deletes [Revised Model Business
               Corporation Act (“RMA”)] language stating that such rights are
               exclusive “unless the action is unlawful or fraudulent with
               respect to the shareholder or the corporation.” Deletion of this
               language reflects a conscious response to the Indiana Supreme
               Court’s decision in Gabhart v. Gabhart, 370 N.E.2d 345 (1972).
               The omission of this language was continued in the 2009
               amendments to the BCL.


               Gabhart involved the interpretation of the GCA exclusivity
               provision, IC 23-1-5-7(c) (repealed 1986), which provided:


                        Every shareholder who did not vote in favor of such
                        merger, consolidation, or exchange and who does not
                        object in writing and demand payment of the value of his
                        shares at the time and in the manner stated in this section
                        shall be conclusively presumed to have assented to such
                        merger, consolidation, or exchange.


               Notwithstanding this language, the Gabhart court held that a
               minority shareholder was entitled to challenge a “freeze-out”
               merger as a de facto dissolution if the merger did not have a
               “valid purpose” - defined by the Court as a purpose intended to

       Court of Appeals of Indiana | Opinion 19A-CT-101 | December 4, 2019         Page 23 of 30
           advance a corporate interest. Gabhart refused to adopt the
           approach of the then-leading Delaware case, Singer v. Magnavox
           Co., 380 A.2d 969 (Del. 1977) (later overruled in Weinberger v.
           UOP, Inc., 457 A.2d 701, 703 (Del. 1983)), which permitted
           judicial inquiry into the entire fairness of the transaction on the
           basis of fiduciary duty owed to minority shareholders. The
           Gabhart court also found that IC 23-1-5-7(c) (repealed 1986) did
           establish the exclusive remedy for mergers with a “valid
           purpose.” Absent such a “valid purpose,” however, Gabhart held
           that minority shareholders were not limited to statutory appraisal
           rights but could also seek to enjoin the corporate transaction
           creating those rights.


           Whether or not Gabhart correctly interpreted the GCA’s
           exclusivity provision, the Commission believed the decision
           created substantial uncertainty about whether and to what extent
           minority shareholders could seek to enjoin or undo corporate
           transactions authorized by statute and approved by the majority.
           Given the potential for disruption of corporate transactions were
           a Gabhart rule applied to the BCL, the General Assembly
           adopted subsection (d)[ 10] as a categorical statutory rule that
           shareholders entitled to dissenters’ rights may not challenge the
           corporate action creating that entitlement. Hence, the kind of
           minority shareholder challenge to corporate action permitted by
           Gabhart under IC 23-1-5-7(c) (repealed 1986) is not permitted
           under subsection (d). Consistent with this approach, the revised
           RMA exception to exclusivity for transactions between a



10
     Again, Indiana Code Section 23-1-44-8(d) provides:
         A shareholder:
         (1) who is entitled to dissent and obtain payment for the shareholder’s shares under this chapter;
         or
         (2) who would be so entitled to dissent and obtain payment but for the provisions of subsection
         (b);
         may not challenge the corporate action creating (or that, but for the provisions of subsection (b),
         would have created) the shareholder’s entitlement.

Court of Appeals of Indiana | Opinion 19A-CT-101 | December 4, 2019                                  Page 24 of 30
               corporation and certain interested parties has not been included
               in the BCL.


               In 1987, subsection (d) was amended to extend this categorical
               prohibition to shareholders who would be entitled to dissenters’
               rights but for the “market exception” of subsection (b). Such
               shareholders, who have the ability to sell their shares in a
               recognized market and at a market price, also may not challenge
               the corporate action that (but for the “market exception”) would
               have created dissenters’ rights.


       Consequently, the Dissenters’ Rights Statute “provides the exclusive remedy for

       minority shareholders challenging a proposed merger.” Settles v. Leslie, 701
N.E.2d 849, 853 (Ind. Ct. App. 1998).


[42]   A shareholder’s ability to bring a breach of fiduciary duty claim in the context

       of a merger or other covered corporate action is also limited by the Dissenters’

       Rights Statute. In the context of a closely-held corporation, our Supreme Court

       has held that the Dissenters’ Rights Statute gives the minority shareholder the

       opportunity to raise such a claim only during judicial valuation proceedings.

       Fleming v. Int’l Pizza Supply Corp., 676 N.E.2d 1051, 1057 (Ind. 1997). The

       shareholder may argue during those proceedings that the shares were valued

       too low due to breach of fiduciary duty and fraud by majority shareholders. Id.

       The Supreme Court held:


               We conclude that the legislature meant to limit a dissenting
               shareholder seeking payment for the value of the shareholder’s
               shares to the statutory appraisal procedure. This accords with
               the policies of corporate majority rule and of ascertaining
               dissenters’ claims on a timely basis. But we also conclude that

       Court of Appeals of Indiana | Opinion 19A-CT-101 | December 4, 2019        Page 25 of 30
                 the legislature did not foreclose the ability of dissenting
                 shareholders to litigate their breach of fiduciary duty or fraud
                 claims within the appraisal proceeding. That is, it is perfectly
                 consistent with the shareholder’s claim for payment in the
                 appraisal process for the shareholder to allege that the value
                 assigned to the shares in the merger or asset sale was too low
                 because of the breach of fiduciary duty or fraud on the part of
                 majority shareholders.


       Id. The Court agreed that “the expression ‘corporate action to which the

       dissenter objects’ as used in Ind. Code § 23-1-44-3 includes not only the merger

       or asset sale itself but genuine issues of breach of fiduciary duty and fraud

       affecting the value of the shares at the time of the transaction.” Id. at 1058; see

       also Lees Inns of Am., Inc. v. William R. Lee Irrevocable Tr., 924 N.E.2d 143, 155-

       161 (Ind. Ct. App. 2010) (discussing the proper valuation of a dissenting

       shareholder’s shares where breach of fiduciary duties was demonstrated), trans.

       denied.


[43]   For example, in Trietsch v. Circle Design Group, Inc., 868 N.E.2d 812 (Ind. Ct.

       App. 2007), in the context of a closely-held corporation, a shareholder sought

       money damages for the directors’ actions that resulted in a sale of assets. We

       held that the shareholder was precluded from recovering such damages because

       Indiana’s Dissenters’ Rights Statute was the exclusive remedy for actions or

       omissions in a merger or sale of assets. Trietsch, 868 N.E.2d at 820 (citing

       Galligan v. Galligan, 741 N.E.2d 1217, 1225-26 (Ind. 2001)).


[44]   Here, as shareholders of a publicly-traded corporation, the Shareholders’

       remedies under the Dissenters’ Rights Statutes are limited to selling their shares,

       Court of Appeals of Indiana | Opinion 19A-CT-101 | December 4, 2019          Page 26 of 30
       and the exclusivity provisions limit their ability to challenge the corporate

       action, even through a breach of fiduciary action claim. Despite these

       provisions, Shareholders argue that they are entitled to monetary damages for

       their breach of fiduciary duty and unjust enrichment claims:


               [A]llowing post-closing claims for purely monetary damages—
               like Plaintiffs’ breach of fiduciary duty and unjust enrichment
               claims here—in situations where shareholders would otherwise
               lack any judicial remedy at all comports with both (1) what
               Defendants identify as the purpose of the dissenters’ rights statute
               (i.e., to deter injunctive claims), and (2) “the Supreme Court of
               Indiana[’s] . . . strong reluctance to foreclose all judicial remedies
               for a director’s breach of duty.”


       Appellants’ Br. p. 43 (footnote omitted, citations omitted). This argument,

       however, goes against the exclusivity provisions of the Dissenters’ Rights

       Statute.


[45]   In support of their arguments, Shareholders rely on Shepard v. Meridian Insurance

       Group, 137 F. Supp. 2d 1096 (S.D. Ind. 2001). 11 Shepard addressed the

       Dissenters’ Rights Statute in the context of a publicly-traded company’s “cash-

       out” merger, but a “cash-out” merger is not at issue here.12 The shareholder in




       11
         Shareholders also rely on Orlando v. CFS Bancorp, Inc., No. 2:13-CV-261 JD, 2013 WL 5797624 (N.D. Ind.
       Oct. 28, 2013). The Court in Orlando, however, specifically did not address whether the Indiana Dissenters’
       Rights Statute barred plaintiff’s requested relief. Id. at *4. Consequently, Orlando is not persuasive here.
       12
         “[A] ‘freeze-out’ or ‘cash-out’ merger . . . occurs when the target corporation is merged into a wholly
       owned subsidiary of the acquirer, and the minority shareholders in the target corporation are forced to
       surrender their shares.” 19 AM. JUR. 2D Corporations § 2181; see also 19 AM. JUR. 2D Corporations § 2165.

       Court of Appeals of Indiana | Opinion 19A-CT-101 | December 4, 2019                            Page 27 of 30
       Shepard alleged that the company’s directors “breached their duties to him and

       to other shareholders by failing to exercise reasonable care and by failing to

       secure a better offer” for the company’s shares in the cash-out merger. Shepard,
137 F. Supp. 2d at 1099. The shareholder sought injunctive relief to block the

       merger and compensatory and punitive damages.


[46]   The issue in Shepard was “whether and how Indiana law would provide

       shareholders or the corporation any remedy for the directors’ assumed breach of

       their duty of loyalty and due care to the corporation and to its shareholders

       when approving a cash-out merger for a publicly traded corporation.” Id. at

       1103. The court noted the differences between the Dissenters’ Rights Statute

       remedies for publicly-traded companies and privately-held companies. “A

       shareholder who dissents from a merger of a privately held company may reject

       the company’s offer of ‘fair value,’ which forces the company to file a judicial

       appraisal proceeding under the dissenters’ rights statute to determine ‘fair value’

       for the shares pursuant to Ind. Code § 23-1-44-19.” Id. at 1102. On the other

       hand, in the case of a publicly-traded company, the shareholder must simply

       sell his or her shares at the market price.


               Because the proposed merger with State Auto is a “cash-out”
               merger, Shepard contends that a sale of his shares at the market
               price would not provide him with a meaningful remedy for the
               wrongs he alleges here. The market price for MIGI stock reflects
               the agreed price for the merger. Shepard claims that the directors
               breached their duties by agreeing to that very price. Also, there is
               no reason to expect that the prospect of any future derivative
               claims could be factored into that price. As discussed below, if
               and when the merger closes, all the shareholders hurt by the
       Court of Appeals of Indiana | Opinion 19A-CT-101 | December 4, 2019       Page 28 of 30
               alleged wrongs will lose their shares and thus also their standing
               to pursue such claims.


       Id. at 1102-03 (emphasis added). The court considered several options and

       ultimately predicted that, in the case of a cash-out merger, the Indiana Supreme

       Court would allow “a post-merger direct action by an individual shareholder for

       monetary relief.” Id. at 1112.


[47]   Shareholders argue that Shepard “conclusively” proves that the Dissenters’

       Rights Statute is not a “categorial bar to every conceivable challenge to a

       merger.” Appellants’ Reply Br. p. 20. Shepard, however, merely left open the

       possibility that the Indiana Supreme Court might allow a direct action by

       shareholders for monetary damages after a cash-out merger. Indiana courts

       have not addressed this issue since Shepard.


[48]   Moreover, the Biglari Holdings merger does not involve a cash-out merger.

       Shepard also noted:


               In many situations, such a sale may provide a dissenting
               shareholder with an adequate remedy. The market exception is
               based on the assumption that the market price of the shares
               reflect a current fair valuation of those shares. Even if officers
               and directors have breached their duties in ways that have
               depressed the price of the stock (for example, by agreeing to a
               sale of assets at too low a price), one could expect, at least
               theoretically, that the market price would also include an
               adjustment or valuation for any potential shareholder derivative
               claims against the officers or directors for earlier wrongs.




       Court of Appeals of Indiana | Opinion 19A-CT-101 | December 4, 2019      Page 29 of 30
       Shepard, 137 F. Supp. 2d at 1099. This is exactly the situation we have here.

       Shareholders’ sole remedy under the Dissenters’ Rights Statute was to sell their

       shares; a direct action for post-closing monetary damages for breach of fiduciary

       duty or unjust enrichment was not permitted by the Statute.


                          E. Conclusion Regarding Counts I, II, IV, and VI

[49]   Counts I, II, and IV included breach of fiduciary duty and unjust enrichment

       claims related to the Reclassification Agreement, while Count VI sought

       declaratory relief that the Reclassification Agreement is void. We conclude that

       each of these claims, which relates to the merger, is barred by the Dissenters’

       Rights Statute. Even accepting Shareholders’ facts as stated in their complaint

       as true, considering the allegations in the light most favorable to the

       Shareholders, and drawing every reasonable inference in the Shareholders’

       favor, we conclude that Shareholders are not entitled to relief on Counts I, II,

       IV, and VI. The trial court properly granted Defendants’ motion to dismiss

       regarding Counts I, II, IV, and VI of the complaint.


                                                  Conclusion
[50]   The trial court properly dismissed Shareholders’ complaint. We affirm.


[51]   Affirmed.


       Crone, J., and Altice, J., concur.




       Court of Appeals of Indiana | Opinion 19A-CT-101 | December 4, 2019       Page 30 of 30